Citation Nr: 0636976	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a total left knee 
arthroplasty, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1968 to December 
1969.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.      


FINDING OF FACT

The veteran's left knee disorder is not productive of 
severely painful movement and weakness.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a left 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a left knee 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in September 2004, February 2006, and March 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In the 
first two letters, the RO informed the veteran of the 
elements comprising his claim and the evidence needed to 
substantiate the claim.  These letters requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  The first 
two letters advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And the March 2006 letter advised 
the veteran of information regarding effective dates for the 
award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

The Board notes a deficiency with VCAA notification, however.  
The RO provided notification to the veteran after the initial 
adjudication of his claim in May 2004.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
here.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  VA readjudicated the 
veteran's claim in a Supplemental Statement of the Case 
following the first two VCAA letters.  This readjudication 
complies with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  And the Board finds no prejudice 
from the fact that VA provided the veteran with information 
regarding effective dates following the readjudication.  See 
Dingess/Hartman, supra.  As will be noted below, the 
veteran's claim will be denied.  The veteran cannot be 
prejudiced because no effective date will be assigned here - 
notification on such a matter would ultimately prove to be of 
no benefit.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of the notice letters 
from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  VA 
provided the veteran with compensation examinations 
addressing his claim.  And the veteran stated in March 2006 
that he had no additional information or evidence to submit, 
and that he wished the Board to decide his claim as soon as 
possible.        

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for an Increased Rating

In September 1972, VA service connected the veteran for a 
left knee disorder and assigned a 20 percent disability 
evaluation.  In May 2003, the veteran underwent a total left 
knee arthroplasty for which the RO assigned a 100 percent 
evaluation until July 2004.  In July 2004, the veteran 
received a 30 percent evaluation for his disorder.  The 
veteran now claims entitlement to an increased rating over 30 
percent.  For the reasons set forth below, the Board 
disagrees with his claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Knee prosthetic replacements are addressed under Diagnostic 
Code (DC) 5055 of 38 C.F.R. § 4.71a.  This provision provides 
for 30, 60, and 100 percent evaluations.  As the veteran is 
currently rated 30 percent for his disorder, the Board will 
only address those applicable provisions that provide for a 
higher evaluation.  A 60 percent rating is warranted under DC 
5055 where the evidence shows chronic residuals, consisting 
of severely painful motion or weakness in the affected 
extremity.  And a 100 percent rating is warranted for one 
year following implantation of the prosthesis.  See 38 C.F.R. 
§ 4.71a, DC 5055.  As the veteran had his knee replacement in 
May 2003 - over one year ago - the issue in this matter is 
whether a 60 percent rating should be applied here.  See 38 
C.F.R. § 4.71a, DC 5055.  

The medical evidence addressing the veteran's left knee 
disorder (since approximately one year after the May 2003 
knee arthroplasty) consists of an April 2004 letter from the 
veteran's private orthopedist, and two VA compensation 
examination reports dated in May 2004 and February 2006.  
This evidence shows that the veteran experiences residuals of 
his knee replacement.  But the evidence also shows that these 
residuals do not include severe painful motion or weakness 
warranting an increase to 60 percent here.  See 38 C.F.R. § 
4.71a, DC 5055.  

In April 2004, the veteran's private orthopedist stated that 
he cleared the veteran to return to his employment as a 
millwright and professional diver.  The examiner noted the 
rigorous nature of the veteran's job, which involved climbing 
ladders and carrying heavy loads.  The examiner described an 
incident that may have injured the veteran's left knee, and 
may have led to swelling, discomfort, and perhaps even 
infection.  In closing, the examiner "strongly" advised the 
veteran to transfer to sedentary work as a result of the left 
knee damage the veteran was incurring from his then-current 
job.  

In May 2004, the veteran underwent VA compensation 
examination.  The report indicates that the veteran had not 
been working for five weeks.  The veteran complained of 
recurrent swelling, pain, and stiffness.  But he did not 
complain of flare ups, instability, and he did not report 
using assistive devices or medication.  On examination, the 
examiner noted that the left knee joint was enlarged.  He 
noted little effusion of fluid in the knee joint, no swelling 
or cyst formation, and he noted a tight patella, but no 
tenderness.  He noted stable ligaments, but mild atrophy on 
the quadriceps.  Range of motion in the knee was 5 to 90 
degrees.  This examiner reported that radiological evidence 
indicated the prosthesis in satisfactory position.  

In February 2006, the veteran again underwent VA compensation 
examination.  The examiner reported that the veteran stated 
that he "essentially has no pain, but his range of motion is 
limited."  The veteran stated that he uses no assistive 
devices, that he was again employed as a millwright working 
60 to 80 hours per week, that he swims and dives as part of 
his job, and that he experienced no incapacitating episodes 
in the previous 12 months.  On examination, the examiner 
found range of motion of 120/140 degrees flexion, and 
extension limitation to 5 degrees.  The examiner also 
indicated instability with the medial meniscus.  The examiner 
noted a 10 degree loss of motion due to repetitive use 
limited by pain and fatigue, but no additional limitation due 
to weakness or lack of endurance.  Later in the examination 
report, the veteran reported intermittent painful flare ups.  
But radiological evidence showed prosthesis in place, with 
anatomic alignment, no evidence of loosening or acute 
fracture, and no evidence of acute bony abnormality.  

In sum, this medical evidence shows that the veteran 
experiences residuals of his knee replacement.  But these 
residuals involve minor and intermittent symptoms of pain and 
fatigue, and minor limitation of motion.  These residuals 
cannot be characterized as chronic and severe.  This is 
particularly demonstrated by the veteran's continued full-
time employment as a millwright and diver.  In this job he 
engages in rigorous activities that would not be possible if 
he chronically underwent "severely painful motion or 
weakness in the affected extremity."  See 38 C.F.R. 4.71a, 
DC 5055.  As such, the preponderance of the evidence is 
against the veteran's claim that an increased rating is due 
here under DC 5055.  

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The rating schedule accounts for the veteran's mild 
limitations.  And there is no medical evidence of record that 
the veteran's left knee disorder causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board has reviewed and considered the veteran's 
statements.  But, as a layperson without medical expertise or 
training, he is not competent to offer medical evidence on 
matters involving diagnosis or etiology.  His statements 
alone are therefore insufficient to prove the increased 
rating claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions).  

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
increased rating claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for a total left knee 
arthroplasty is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


